DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6, 8, 9, and 13 are objected to because of the following informalities:  In Claim 3, line 2, change “sensor” to –sensing—and in line 3, change “the” before “sensor main board” to – a --. In Claim 6, line 1, change “claim 1” to –claim 2--. In Claim 8, line 1, change “claim 1” tp –claim 2--. In Claim 9, line 1, change “claim 1” to –claim 3—and in line 4, delete “capable of being”. In Claim 13, line 2, delete “capable of being”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “A sensor, wherein the sensor is detachably connected to the surface of the main body of an illumination lamp, the sensor is provided with a sensing module therein, and after detecting a trigger signal, the sensing module generates a corresponding electrical signal to control the ON or OFF of the main body of the lamp”. The examiner’s position is that such recited limitation is unclear. It appears that the applicant should have written: --A sensor comprising at least a sensing module, wherein the sensor is detachably connected to [the] a surface of [the] a main body of an illumination lamp[, the sensor is provided with a sensing module therein], and after detecting a trigger signal, the sensing module generates a corresponding electrical signal to control the ON or OFF of the main body of the lamp.--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jhonson, Document No. CN 105114830 A.
As per claim 15, Johnson discloses in Fig.10 a sensor comprising at least a sensing module (104, 93, 242) , wherein the sensor is detachably connected to the surface of the main body (3A of fig.5) of an illumination lamp (100 of fig.1 or 2 of fig.2), and after detecting a trigger signal, the sensing module (104, 93, 242)  generates a corresponding electrical signal  to controller (108 of fig.1) through processor (106) to control the ON or OFF of the main body of the lamp (102).
As per claim 1, Johnson discloses an illumination lamp (100, 3A) with a sensor (104, 93, 242), comprising: the illumination lamp (100, 3A), a sensor mounting base (frame 3B, 90,  225) and the sensor (93, 242), wherein the sensor mounting base (frame 3B, 90,  225) is disposed on the 5illumination lamp (3A, 100) , the sensor and the sensor mounting base are detachably mounted and connected through electrical contact (see fig.9), and the sensor (104) generates a corresponding electrical signal to controller (108) through processor (106) after detecting a trigger signal to control the illumination lamp (100) to perform a preset control operation readable as executing an ON/OFF control.
As per claim 14, Johnson further discloses the sensor mounting base (frame 3B) being fixedly connected onto the illumination lamp (3A), or the sensor mounting base (frame 3B) being detachably connected onto the illumination lamp (3A).
Allowable Subject Matter
Claims 2-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bateson et al., Pub. No. 2012/0169805; Liu et al., Pub. No. 2015/0084503.
                                                        Correspondence






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844